Citation Nr: 1009114	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-23 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.T.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a TDIU.  A 
timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on April 25, 2008.  A 
copy of the hearing transcript has been associated with the 
file.

In December 2008, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the case is back before the Board for further 
appellate action.


FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD (30 
percent); diabetes mellitus with retinopathy and erectile 
dysfunction (20 percent); residuals of a right elbow injury 
(20 percent); peripheral neuropathy of the right lower 
extremity as a complication of diabetes mellitus (10 
percent); and peripheral neuropathy of the left lower 
extremity as a complication of diabetes mellitus (10 
percent), for a combined evaluation of 70 percent.

2.  The Veteran was last employed in October 2002.

3.  The Veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment.  

CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.25, 4.26 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated April 2005, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for a TDIU; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide.  In March 2006, the 
Veteran was notified of the way effective dates are 
established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for a TDIU in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claim.  The duties to notify and 
assist have been met.

Entitlement to a TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
Entitlement to a TDIU must be based solely on the impact of 
the Veteran's service-connected disability on his 
employability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the Veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321. 

Service connection is currently in effect for PTSD (30 
percent); diabetes mellitus with retinopathy and erectile 
dysfunction (20 percent); residuals of a right elbow injury 
(20 percent); peripheral neuropathy of the right lower 
extremity as a complication of diabetes mellitus (10 
percent); and peripheral neuropathy of the left lower 
extremity as a complication of diabetes mellitus (10 
percent), for a combined rating of 70 percent.  Even 
considering that diabetes and peripheral neuropathy of the 
lower extremities share a common etiology and considered as 
one disability, their combined evaluation is less than 40 
percent disabling even after adding the bilateral factor.  38 
C.F.R. § 4.16(a), 4.25, 4.26.  Still if it is shown that the 
service-connected disability precludes employment, a TDIU may 
be awarded.

The question that remains, therefore, is whether the 
Veteran's service-connected disabilities preclude him from 
obtaining or engaging in substantially gainful employment.  
The central inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

For the Veteran to prevail on his TDIU claim, it is necessary 
that the record reflect some factor which takes his case 
outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 
4.15.  The sole fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  

According to a January 2005 statement from Ford Motor 
Company, the Veteran retired on October 1, 2002, after 30 
years of service.  There was no mention of a need for a 
disability retirement; however, the Veteran asserts that his 
service-connected disabilities had resulted in a level of 
industrial impairment so severe that he would have requested 
disability retirement if a longevity retirement had not been 
available.  

The Board has considered the Veteran's assertion that his 
service-connected disabilities alone preclude him from 
obtaining or engaging in substantially gainful employment.  
The Veteran received VA examinations of his diabetes 
mellitus, peripheral neuropathy and right elbow in April 
2009.  Each examiner concluded that these disorders, taken 
individually, were not so disabling that they prevented the 
Veteran from working.  There was no restriction of activity 
or history of hypoglycemia or ketoacidosis attributable to 
diabetes mellitus.  A neurological examination found 
decreased vibratory sensation in the lower extremities and 
nonpalpable pedal pulses bilaterally; however, the Veteran 
"had no difficulty performing tandem walking."  0n 
orthopedic examination, there was no limitation of motion of 
the Veteran's right elbow, even after repetitive motion.  
There were no complaints of pain in the joint, and the 
Veteran reported normal daily activity.  X-ray studies of the 
right elbow showed a bone spur; however, the examiner found 
that there was a "normal examination right elbow."  

The Veteran's mental health diagnoses include PTSD, for which 
he is service-connected, and major depressive disorder, for 
which service connection is not in effect.  The record 
clearly shows that the symptoms caused by service-connected 
PTSD and non-service-connected major depressive disorder are 
fully intertwined.  See VA examination reports dated June 
2004 and April 2009.  Indeed, the June 2004 examination 
report states that the "depressive symptoms overlap almost 
completely with the PTSD, and [the Veteran's] problems appear 
somewhat more related to the depressive issues."  Records 
from a psychiatric hospitalization in March 2009 attribute 
the Veteran's symptomatology entirely to major depression; 
there is no mention of PTSD in those records.  

On review, the medical evidence of record is inconsistent 
with the Veteran's assertions that his service-connected 
disabilities alone preclude him from securing or following a 
substantially gainful occupation.  Evaluations of the 
Veteran's diabetes mellitus, peripheral neuropathy and right 
elbow have all found that these disorders do not prevent the 
Veteran from working, and a preponderance of the evidence 
shows that the Veteran's mental health symptomatology 
attributed to service-connected PTSD does not result in more 
than moderate impairment.  While GAF scores have mostly 
ranged from 45 (on the April 2009 VA examination) to 50 
(reflective of serious impairment) it is not shown that his 
industrial adaptability is severely affected.  On the April 
2009 VA examination, it was remarked that he was not 
hallucinating or delusional and the 45 GAF was based on his 
having few friends, little family contact and reduced 
volunteer activity.  When he was hospitalized in March 2009, 
his GAF ranged from 35 at admission to 80 at discharge.  His 
psychiatric disability was serious but amenable to treatment 
and his functioning improved greatly with therapy.  

The level of impairment to the Veteran's employment is 
adequately reflected in the disability evaluations he 
currently receives for his service-connected disabilities.  
The record does not demonstrate that the Veteran's service-
connected disabilities, in and of themselves, are of such 
severity as to preclude the Veteran's participation in all 
forms of substantially gainful employment.  In fact, the 
Veteran has volunteered at a rehabilitation facility for many 
years, and stated to a clinician in 2008 that his duties 
included "patient admissions and giving talks."  Although 
the Veteran undertakes these duties on a volunteer basis, the 
fact that he has assignments of such complexity indicates 
that his service connected disabilities do not preclude from 
participating in what is essentially "substantially gainful 
employment."  Based on the foregoing, the Board finds that a 
TDIU under the provisions of 38 C.F.R. § 4.16 is not 
warranted.   


ORDER

Entitlement to a TDIU is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


